TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00751-CV


                                Sean Carter McCain, Appellant

                                                  v.

                              Elizabeth Mary McCain, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-15-004553, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant Sean Carter McCain filed his notice of appeal on October 21, 2019.

The reporter’s record was due on November 20, 2019. On reporter’s requests, the time for filing

was extended to February 28, 2020. On March 19, 2020, Ms. LaSonya Gay requested a sixth

extension of time. We order Gay to file the reporter’s record in this cause no later than March 27,

2020. See Tex. R. App. P. 37.3(a). Failure to file the record will result in Gay being called

before the Court to show cause why she should not be held in contempt of this order.

               It is ordered on March 25, 2020.


Before Chief Justice Rose, Justices Baker and Triana